Citation Nr: 1133834	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at law


WITNESSES AT HEARING ON APPEAL

Veteran and cousin

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active military service from September 1950 to December 1951.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO, in part, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a modified endaural radical mastoidectomy (claimed as bilateral hearing loss).  The Veteran appealed the RO's February 2006 rating action to the Board. 

This appeal also stems from a November 2008 rating action.  By that rating action, the RO denied service connection for PTSD.  The Veteran appealed the RO's November 2008 rating action to the Board. 

In July 2009, the Veteran gave testimony on issue number one (1) on the title page before the undersigned Veterans Law Judge at a hearing conducted at the RO.

In a September 2009 remand, the Board re-characterized issue number one (1) on the title page as entitlement to service connection for right ear hearing loss due to liberalizing legislation that became effective after issuance of the Board's final June 1958 decision on this issue.  (See September 2009 Board remand, page (pg) 2, quoting Spencer v. Brown 4 Vet. App. 283, 288-89 (1993)).  

In March 2010, the Board remanded the claims on appeal to the RO for additional development.  The case has returned to the Board for appellate consideration. 

In December 2010, a Decision Review Officer (DRO) held a conference with the Veteran and his attorney to discuss the issues on appeal.  The DRO's conference report has been associated with the claims files.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Board has re-characterized the second issue on the title page as entitlement to an acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of entitlement to an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

In a December 2010 statement and prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal of the issue of entitlement to service connection for right ear hearing loss is requested. 


CONCLUSION OF LAW

The issue of entitlement to service connection for right ear hearing loss is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn the issue of entitlement to service connection for right ear hearing loss.  Thus, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the above-cited claim, and it is dismissed.


ORDER

The issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

A remand is required for the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran seeks service connection for PTSD.  

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).

In adjudicating a service connection claim for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(West 2001); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in- service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho- physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id. Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran contends that he has PTSD that is the result of being afraid of hostile activity from the enemy while assigned to the 545 Quartermaster in the Republic of Korea.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement, received by the RO in December 2008).  

The Veteran's service personnel records are unavailable and, hence, they are not of record.  (See VA's Memorandum Formal Finding on the Unavailability of Personnel Records, dated in November 2008).  However, service treatment records (STRs) show that the Veteran was assigned to the above-cited unit during active duty in Korea.  (See October 1951 service treatment record).  These records are devoid of any psychiatric pathology.  

Post-service private and VA medical evidence of record shows that the Veteran currently has an acquired psychiatric disorder, variously diagnosed.  A February 2008 VA treatment record and December 2000 and March 2011 reports, prepared by J. R. A., M. A., reflect that the Veteran has been diagnosed as having PTSD.  VA treatment records also show that the Veteran was recently diagnosed as having generalized anxiety disorder and depression.  In November 2010 and March 2011, a VA psychologist examined the Veteran to determine the etiology of any currently present acquired psychiatric disorder(s), to include PTSD.  After a review of the claims files, to include the above-cited private and VA medical records and mental status evaluation of the Veteran, the VA psychologist concluded that the Veteran did not satisfy the Diagnostic Statistical Manual (DSM)-IV criteria for a diagnosis of PTSD.  At the close of the November 2010 VA examination, the VA psychologist stated that the diagnosis of PTSD in the VA treatment records was not based on any diagnostic criteria and that the most consistent diagnosis in the Veteran's record was depression.  Id.
Given the above-cited private and VA diverging opinions as to whether the Veteran meets the DSM-IV criteria for PTSD, the Board finds that a remand is necessary to afford the Veteran a new VA examination with a VA psychiatrist or a psychiatrist with whom VA has contracted to provide an opinion addressing whether the claimed stressor of being fearful of hostile military activity while serving in the Republic of Korea is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related thereto.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for the Veteran to be examined by a Board-certified psychiatrist to determine the etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims folders must be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.
   
   The psychiatrist should address the following:
   
(a) The psychiatrist shall identify all current psychiatric diagnoses, to include PTSD.
   
(b) The psychiatrist shall specifically provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  In rendering such an opinion, the psychiatrist is asked to comment on the conflicting VA and private psychologist's opinions of record as to whether the Veteran has met the DSM-IV criteria for a diagnosis of PTSD.  
   
If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the psychiatrist shall comment upon any link between the current symptomatology and one (or more) of the in-service stressor reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressor relates to the Veteran's fear of in-service hostile military or terrorist activity while serving in the Republic of Korea.  

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).

In formulating this opinion, the VA psychiatrist is requested to comment on the VA psychologist's conclusion in November 2010 that the Veteran's claimed stressor was related to his fear of "hostile military."  
(c) The psychiatrist shall opine as to whether it is as likely as not that any other diagnosed psychiatric disability, including the currently claimed PTSD, is related to the Veteran's military service.  In doing so, the examiner must comment on the November 2010 VA psychologist's statement that the Veteran's current depression and cognitive difficulties were not caused by or a result of his miliary service or exposure to the claimed stressor (i.e., being fearful of hostile enemy activity while on active duty in the Republic of Korea).  
   
The rationale for all opinions expressed should be provided in a legible report.  If the psychiatrist is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the psychiatrist if it is deficient in any manner.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  

If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the applicable laws and regulations and evidence received since issuance of the March 2011 SSOC pertinent to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


